DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Rebecca Rudich on 5/5/2022.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 16-30 are directed to invention non-elected without traversed on 4/13/2022.  Accordingly, claims 16-30 have been cancelled.
Claims 1-15 are allowed.
Claim 1, line 9, “a barrel within the handle, “ was replaced by - - a barrel within a handle, - - 
Claim 9, line 1, “wherein the actuator comprises a thumbwheel. T” was replaced by - - wherein the actuator comprises a thumbwheel. - - 
The following is an examiner’s statement of reasons for allowance: Claim 1 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including a device for withdrawing a sheath from a support shaft comprising: wherein a flexible timing belt is a continuous band forming a loop having an inner surface and an outer surface and having a first plurality of belt teeth and a second plurality of belt teeth extending from the flexible timing belt; a timing belt link coupled to the sheath such that movement of the timing belt link causes movement of the sheath; a barrel within a handle, the barrel rotatably coupled to a housing and having barrel teeth corresponding to at least one of the first plurality of belt teeth and the second plurality of belt teeth and an actuator operationally coupled to the barrel to impart rotational motion to the barrel such that rotation of the barrel causes movement of the barrel such that the barrel teeth engage at least one of the first plurality of belt teeth and the second plurality of belt teeth to cause movement of the timing belt causing movement of the sheath via the timing belt link.  Further, the closest prior art: Andrea et al U.S 2005/0149159, fail to teach or render obvious a device for withdrawing a sheath from a support shaft that discloses an identical invention in as great detail with the elements arranged as recited in claim 1.  For-example, Andrea et al teach a stent delivery system as best seen in fig 1 with a flexible shaft 22, a sheath 38, an expandable member 30, an implant system 46 and a handle 28 with an actuator knob 54.  There is, however no references or combination of references that discloses a flexible timing belt is a continuous band forming a loop having an inner surface and an outer surface and having a first plurality of belt teeth and a second plurality of belt teeth extending from the flexible timing belt; a timing belt link coupled to the sheath such that movement of the timing belt link causes movement of the sheath; a barrel within a handle, the barrel rotatably coupled to a housing and having barrel teeth corresponding to at least one of the first plurality of belt teeth and the second plurality of belt teeth and an actuator operationally coupled to the barrel to impart rotational motion to the barrel such that rotation of the barrel causes movement of the barrel such that the barrel teeth engage at least one of the first plurality of belt teeth and the second plurality of belt teeth to cause movement of the timing belt causing movement of the sheath via the timing belt link.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771